Case 1:19-cv-20368-RNS Document 33 Entered on FLSD Docket 03/25/2019 Page 1 of 5




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                     Case No. 1:19-cv-20368-RNS

  ROBERT SARHAN,
  ANABELLA SOURY, et al.,

          Plaintiffs,

  vs.

  H&H Investors, a Florida Corporation, et al.,

        Defendants.
  ______________________________________/

       DEFENDANTS GOVERNOR RON DESANTIS, JUDGE VANCE SALTER, JUDGE
      THOMAS LOGUE, JUDGE RODNEY SMITH AND JUDGE JOSE M. RODRIGUEZ’S
          RESPONSE IN OPPOSITION TO PLAINTIFF’S MOTION TO RECUSE
                         JUDGE ROBERT N. SCOLA, JR.

          Defendants GOVERNOR RON DESANTIS, JUDGE VANCE SALTER (misidentified as

  “Glenn”), JUDGE THOMAS LOGUE, JUDGE RODNEY SMITH and JUDGE JOSE M.

  RODRIGUEZ, by and through their undersigned counsel, file their Response in Opposition to

  Plaintiff’s Motion to Recuse Judge Robert N. Scola (the “Motion to Recuse”), and state as follows:

          Plaintiff Robert Sarhan filed this action to void a state-court foreclosure judgment entered

  against him.1 His prolix Complaint consisted of 93 pages and 219 numbered paragraphs, much of

  which was a series of accusations and personal attacks against those involved in the foreclosure

  case. That included the Defendant Judges who presided over the case at the trial and appellate

  stages, as well as Governor DeSantis because he did not answer the phone when Plaintiff called the

  Governor’s office.


  1
    Although identified as a Plaintiff in the caption, Anabella Soury did not sign the Complaint and is not part
  of the Motion to Recuse. It is unknown if in fact she is participating in the case, but as a pro se non-attorney
  Plaintiff Sarhan cannot represent her interests or those of anyone else. Lynch v. Kolp, 2005 WL 8156017,
  at *1 (S.D. Fla. 2005), report and recommendation adopted, 2006 WL 8433685 (S.D. Fla. 2006) (“Though
  individual plaintiffs may appear pro se on their own behalf, they do not have a statutory or constitutional
  right to be represented by a non-lawyer.”).
Case 1:19-cv-20368-RNS Document 33 Entered on FLSD Docket 03/25/2019 Page 2 of 5




          On February 26, 2019, the Court dismissed the action with prejudice, finding Counts I-XII

  were barred by the Rooker-Feldman doctrine and Counts XIII and XIV were frivolous. (D.E. 13.) On

  March 11, 2019, Plaintiff filed his Motion to Recuse. (D.E. 31.) Defendants now file their Response

  in opposition.

          In the Motion to Recuse, Plaintiff makes a number of unfounded personal attacks against

  the Judge, including that he is “absolutely a Bias and Prejudicial Judge,” has “engaged in criminal

  conduct,” and that he dismissed the action “to be a hero to his wife and peers.” (Id. at 2.) This is

  because Judge Scola partially dismissed the action under the Rooker-Feldman doctrine, which

  Plaintiff believes is inapplicable to his case. (Id. at 2, 6.)2

          A district judge’s recusal from a case is governed by two statutes, 28 U.S.C. § 144 and 455,

  both of which Plaintiff invokes. Under § 144, a party can seek recusal for an alleged personal bias

  or prejudice by filing a timely and sufficient affidavit. Plaintiff did not file an affidavit with his

  Motion to Recuse, so § 144 is not at issue. A party cannot seek recusal under § 144 absent a proper,

  timely affidavit. Yates v. Manale, 377 F.2d 888, 889 (5th Cir. 1967); Johnson v. Wilbur, 375 F.

  App’x 960, 965 (11th Cir. 2010). Even if Plaintiff had filed an affidavit, he could not have sworn

  to having personal knowledge of the Rooker-Feldman doctrine’s application, which is a matter of

  law, or the unsupported and speculative accusations about Judge Scola’s motives.

          Therefore, any consideration of this Motion is therefore limited to § 455. Under that statute,

  recusal is necessary whenever a district judge’s “impartiality might reasonably be questioned.” 28

  U.S.C. § 455(a). Recusal is also necessary if the Judge “has a personal bias or prejudice concerning

  a party.” 28 U.S.C. § 455(b)(1). The standard is not based on a movant’s subjective feelings, but


  2
    Plaintiff appears to contend that the entire action was dismissed under Rooker-Feldman without acknowledging
  that the last two counts were dismissed not because of the doctrine but because they were frivolous.
                                                        2
Case 1:19-cv-20368-RNS Document 33 Entered on FLSD Docket 03/25/2019 Page 3 of 5




  “whether an objective, fully informed lay observer would entertain significant doubt about the judge’s

  impartiality.” Christo v. Padgett, 223 F.3d 1324, 1333 (11th Cir. 2000).

          A judge’s adverse rulings against a party do not constitute bias warranting recusal. Hamm v.

  Members of Bd. of Regents of State of Fla., 708 F.2d 647, 651 (11th Cir. 1983). See, e.g., Lawal v.

  RTM, 260 F. App’x 149, 152 (11th Cir. 2006) (recusal not warranted under § 455 where movant

  “established only that adverse rulings were issued against him, not that the rulings demonstrated a

  personal bias on the part of the district judge.”). Here, Plaintiff has only complained of Judge Scola’s

  adverse ruling dismissing the action, and specifically the application of Rooker-Feldman even though

  Plaintiff believes it does not apply. The bare fact that Judge Scola dismissed the action, or partially

  did so under a theory Plaintiff insists is inapplicable, creates no significant doubt about the Judge’s

  impartiality. Plaintiff instead manufactures the missing factual background with accusations and

  conspiracy theories, the same as he did against the Defendant Judges in his Complaint.

          Plaintiff asserts that Judge Scola dismissed the action because he was secretly trying to protect

  Defendant Judges Rodriguez and Smith because they, like Judge Scola’s wife the Hon. Jacqueline

  Hogan Scola, serve in the Eleventh Judicial Circuit. Plaintiff asserts that Judge Scola dismissed the

  action “to protect these judges” and “be a hero to his wife and peers”; “to protect Judge Rodriguez

  [sic] illegal ruling”; and “to protect his wife’s Peers.” (D.E. 31 at 2, 5.)

          Under 28 U.S.C. § 455(b)(5), recusal is only required if a judge’s spouse

            (i) Is a party to the proceeding, or an officer, director, or trustee of a party;
            (ii) Is acting as a lawyer in the proceeding;
            (iii) Is known by the judge to have an interest that could be substantially affected
                  by the outcome of the proceeding;
            (iv) Is to the judge's knowledge likely to be a material witness in the proceeding




                                                       3
Case 1:19-cv-20368-RNS Document 33 Entered on FLSD Docket 03/25/2019 Page 4 of 5




          None of those requirements are met here. Plaintiff’s unfounded assertions, entirely premised

  on the Judge’s wife merely being in the same judicial circuit as two of the Defendants, creates no

  reasonable question of the Judge’s partiality. That is especially so when there is no claim that Judge

  Jacqueline Scola actually has any interest or involvement either in this case or the state-court

  foreclosure case.

          In Sensley v. Albritton, 385 F.3d 591 (5th Cir. 2004), the plaintiffs attempted to disqualify the

  district judge because the judge’s wife was an assistant district attorney in the same office that was

  representing the defendants. The Fifth Circuit upheld the denial of that motion because the judge’s

  wife had no “no financial or other interests directly at stake in this case.” Id. at 599. The Sensley

  Court rejected the notion that a judge’s impartiality is called into question whenever an immediate

  family member works in an office that represents one of the parties. Id. at 600. The Sensley Court

  stated that the plaintiffs were “only able to make this argument by layering several speculative

  premises on top of one another to reach a speculative conclusion.” Id. Plaintiff does the same here.

  See also Hook v. McDade, 89 F.3d 350, 355-56 (7th Cir. 1996) (criminal defendant failed to establish

  rounds for recusal where district judge’s wife formerly represented co-defendant in unrelated civil

  matter before different judge); In re Trafford Distrib. Ctr., Inc., 435 B.R. 745 (Bankr. S.D. Fla. 2010)

  (defendants failed to show grounds for recusal where judge’s fiancé worked at same firm that

  represented plaintiff).

          As Sensley demonstrates, an accusation involving nothing more than a shared workplace

  creates no basis for recusal. The connection between Judge Jacqueline Scola and this case is even

  more attenuated than the one alleged in Sensley. Plaintiff’s belief that Judge Scola was attempting to

  “be a hero” to his wife by “protecting” different judges in the same judicial circuit is based on nothing

  more than his own subjective conjecture. This fails to establish any basis for recusal.
                                                     4
Case 1:19-cv-20368-RNS Document 33 Entered on FLSD Docket 03/25/2019 Page 5 of 5




         Plaintiff also argues that recusal is necessary because Judge Scola “blacked out” docket

  entry 6, Plaintiff’s Motion for Change of Venue. (D.E. 31 at 3.) Plaintiff again makes unfounded

  personal accusations by wondering if Judge Scola blacked out the motion “to hide the fact that he

  is married to Jacqueline Hogan Scola.” (Id.) Aside from its complete lack of support, Plaintiff’s

  argument is incorrect. His Motion for Change of Venue was not “blacked out,” its docket entry was

  simply corrected. It is now docket entry 7 instead of 6, and it can be read and downloaded in full

  the same as any other filing.


                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically filed via

  CM/ECF this 19h day of March 2019 and served upon Robert Sarhan, 22795 SW 212 Ave., Miami, FL

  33170, via regular U.S. mail and e-mail to drrob2007@yahoo.com, and Raul Gastesi, Jr., Esq., counsel

  for H&H Investors, Inc., Gastesi & Associates, P.A., 8105 NW 155th Street, Miami Lakes, FL 33016,

  rgastesi@gastesi.com.



                                                       Respectfully Submitted,

                                                       ASHLEY BROOKE MOODY,
                                                       ATTORNEY GENERAL

                                                       s/      Shane Weaver______
                                                       SHANE WEAVER, ESQ.
                                                       Senior Assistant Attorney General
                                                       Florida Bar No. 907421
                                                       Office of the Attorney General
                                                       1515 N. Flagler, Suite 900
                                                       West Palm Beach, Florida 33401
                                                       Tel. (561) 268-5216
                                                       Fax (561) 837-5102
                                                       shane.weaver@myfloridalegal.com

                                                   5
